WELLS, Judge.
In his sole assignment of error, defendant argues that the trial court erred in failing to fully inform defendant of the consequences of his plea, thereby rendering the plea involuntary and depriving defendant of his right to due process guaranteed by the North Carolina and United States Constitutions and Chapter 15A of the North Carolina General Statutes. We find no error.
Defendant argues that he did not understand that a mandatory minimum sentence of 14 years included a provision that he would have to serve seven years before being eligible for parole, and had he known that, he would not have pleaded guilty. Therefore, defendant contends that his guilty plea was not entered freely, understandingly and voluntarily. We disagree.
Upon tender of a plea of guilty, our trial courts are under a statutory duty to examine the defendant personally about his plea. The elements of that examination are set forth in N.C. Gen. Stat. § 15A-1022(a):
*503(а) Except in the case of corporations or in misdemeanor cases in which there is a waiver of appearance under G.S. 15A-1011(a)(3), a superior court judge may not accept a plea of guilty or no contest from the defendant without first addressing him personally and:
(1) Informing him that he has a right to remain silent and that any statement he makes may be used against him;
(2) Determining that he understands the nature of the charge;
(3) Informing him that he has a right to plead not guilty;
(4) Informing him that by his plea he waives his right to trial by jury and his right to be confronted by the witnesses against him;
(5) Determining that the defendant, if represented by counsel, is satisfied with his representation; and
(б) Informing him of the maximum possible sentence on the charge, including that possible from consecutive sentences, and of the mandatory minimum sentence, if any, on the charge.
The statute does not contain a requirement that the trial court attempt to discuss or explain to a defendant any aspect of our law pertaining to parole; thus, the court was under no duty to do so.
This Court has held that evidence that defendant signed a plea transcript and that the judge made careful inquiry of the defendant concerning his plea is sufficient to show that the plea was entered into freely, understandingly and voluntarily. State v. Thompson, 16 N.C. App. 62, 190 S.E.2d 877, cert. denied, 282 N.C. 155, 191 S.E.2d 604 (1972). See also State v. Crain, 73 N.C. App. 269, 326 S.E.2d 120 (1985). In the case sub judice, defendant signed a plea transcript which detailed the offense to which he was pleading guilty and the possible sentence he could receive, including the mandatory minimum sentence of 14 years. After careful examination of the record before us, we conclude that defendant tendered his guilty plea freely, understandingly and voluntarily.
For the reasons stated above, we affirm the judgment of the trial court.
No error.
Judges ORR and WYNN concur.